Exhibit 10.1

EXECUTION COPY

SECOND LIMITED WAIVER TO THE

LOAN ARRANGEMENT AND REIMBURSEMENT AGREEMENT

SECOND LIMITED WAIVER, dated as of September 24, 2012 (this “Waiver”), to the
Loan Arrangement and Reimbursement Agreement, dated as of January 20, 2010 (as
amended by the First Amendment to the Loan Arrangement and Reimbursement
Agreement dated as of June 15, 2011, the Limited Waiver dated as of February 22,
2012 (the “First Waiver”), the Second Amendment to the Loan Arrangement and
Reimbursement Agreement dated as of June 20, 2012 and as further amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Arrangement Agreement”), between Tesla Motors, Inc. (the “Borrower”) and
the United States Department of Energy (“DOE”). Unless otherwise defined herein,
terms defined in the Arrangement Agreement and used herein shall have the
meanings given to them in the Arrangement Agreement.

WHEREAS, the Borrower has requested that DOE agree to a certain limited waiver
of potential noncompliance with the terms of the Arrangement Agreement, and DOE
is willing to agree to such limited waiver on the terms and conditions
hereinafter set forth;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Limited Waiver

(a) Effective as of the Waiver Effective Date (as defined below) and subject to
the conditions set forth in paragraph (b) of this Section 1 below, the
obligation of the Borrower to comply with the following financial covenant set
forth in Section 9.1 of the Arrangement Agreement is hereby waived solely with
respect to the period indicated below:

(i) The Borrower shall not be required to comply with the Current Ratio covenant
set forth in Annex 9.1(c)(i) of the Arrangement Agreement for the fiscal quarter
ending September 30, 2012.

(b) Such waiver in paragraph (a) of this Section 1 above is subject to the
condition that, anything set forth in Section 2.13 of the Arrangement Agreement
or the Limited Waiver between the Borrower and the DOE dated February 22, 2012
to the contrary notwithstanding, the Borrower shall have deposited into the
Initial Debt Service Account on or before the debt service deposit date
indicated in the schedule below, an aggregate amount equal to not less than the
Note Installments and all accrued interest on the Loans due and payable on the
corresponding Quarterly Payment Date indicated in the table below:

 

Debt Service Deposit Date

  

Corresponding Quarterly Payment Date

02/29/2012

   12/15/2012

10/15/2012

   03/15/2013

02/15/2013

   06/15/2013

06/15/2013

   9/15/2013

09/15/2013

   12/15/2013

12/15/2013

   03/15/2014

03/15/2014

   06/15/2014

06/15/2014

   09/15/2014

09/15/2014

   12/15/2014



--------------------------------------------------------------------------------

The parties hereto further agree that (i) the “Initial Debt Service Requirement”
shall be deemed to mean, collectively, an amount equal to all Note Installments
and all accrued interest on the Loans that, in each case, will become due and
payable on the Quarterly Payment Dates indicated in the table above, and
(ii) amounts credited to the Initial Debt Service Account shall be available to
the Borrower solely to pay the Note Installments and all accrued interest on the
Loans that will become due and payable on the Quarterly Payment Dates indicated
in the table above (which shall be deemed to be the “Initial Debt Service
Payment Dates”) pursuant to Section 2.13(d) of the Arrangement Agreement, until
such payments have been made in full.

(c) Compliance with Section 1(b) of this Waiver shall be deemed to constitute
compliance by the Borrower with Section 2.13(c) of the Arrangement Agreement.
Any failure of the Borrower to satisfy the requirement to fund the Initial Debt
Service Account as and when set forth in Section 1(b) shall be referred to as a
“Reserve Noncompliance Event” for purposes of this Waiver (it being understood
and agreed that such designation is without prejudice to any other rights and
remedies that DOE may have in connection with any failure of the Borrower to
comply with Section 2.13(c) of the Arrangement Agreement as modified hereby,
including any Default or Event of Default that may occur as a result thereof).
If at any time after the Waiver Effective Date, a Reserve Noncompliance Event
shall have occurred and be continuing, then the waiver set forth in Section 1(a)
shall be of no force or effect.

(d) Sections 1(b) and (c) of this Waiver supersede in all respects the
conditions and requirements set forth in Sections 1(b) and (c) of the First
Waiver, which, upon the occurrence of the Waiver Effective Date, shall be of no
further force or effect.

SECTION 2. Representations and Warranties. Each of the Obligors hereby
represents and warrants to DOE that:

(a) As of the Waiver Effective Date, no Default or Event of Default has occurred
and is continuing.

 

2



--------------------------------------------------------------------------------

(b) Each of the representations and warranties made by any Obligor in or
pursuant to the Transaction Documents (other than the representations and
warranties contained in Article 8 of the Note Purchase Agreement) is true and
correct in all material respects on and as of the Waiver Effective Date as if
made on and as of the Waiver Effective Date (except to the extent such
representations and warranties relate to an earlier date, in which case, such
representations and warranties were true and correct in all material respects as
of such earlier date).

SECTION 3. Effectiveness of this Waiver. This Waiver shall become effective on
the date (the “Waiver Effective Date”) when DOE (i) shall have received copies
of all board, stockholder and other corporate approvals of the Obligors required
for this Waiver, (ii) shall have received duly executed counterparts hereof that
bear the signatures of Borrower and any other Obligor appearing on the signature
page hereof (it being agreed that the receipt of duly executed counterparts
delivered by facsimile or electronic transmission in Electronic Format shall be
sufficient to satisfy the requirements of this clause (ii)), and (iii) shall
have executed this Waiver.

SECTION 4. Covenant. Borrower hereby agrees to submit to DOE a plan for the
early repayment of all principal amounts of Advances under the Notes and all
other Secured Obligations under the Arrangement Agreement no later than
October 31, 2012. Borrower further agrees to use its best efforts and work in
good faith with DOE to then finalize an early repayment of all principal amounts
of Advances under the Notes and all other Secured Obligations under the
Arrangement Agreement on terms satisfactory to the DOE.

SECTION 5. Effect of Waiver.

(a) Except as expressly set forth herein, this Waiver shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of DOE under the Arrangement Agreement or any other Loan
Document and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Arrangement Agreement or any other provision of the Arrangement Agreement or of
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrower or any other Obligor to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Arrangement Agreement or
any other Loan Document in similar or different circumstances.

(b) On and after the Waiver Effective Date, each reference in the Arrangement
Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”, or words of like
import, and each reference to the “Arrangement Agreement” in any other Loan
Document shall be deemed a reference to the Arrangement Agreement as modified
hereby. This Waiver shall be deemed an amendment to the Arrangement Agreement
pursuant to Section 12.1 of the Arrangement Agreement and constitute a “Loan
Document” for all purposes of the Arrangement Agreement and the other Loan
Documents.

 

3



--------------------------------------------------------------------------------

SECTION 6. Consent and Reaffirmation. (a) Each Guarantor hereby consents to this
Waiver and the transactions contemplated hereby, (b) each of Borrower and the
Guarantors agrees that, notwithstanding the effectiveness of this Waiver, the
Guarantee, the Security Agreement and each of the other Loan Documents continue
to be in full force and effect, (c) each Guarantor confirms its guarantee of the
Guaranteed Obligations (as defined in the Guarantee and which definition, for
clarity, incorporates by reference all Note P Obligations and all Note S
Obligations under the Arrangement Agreement as modified hereby), and each of
Borrower and the Guarantors confirms its grant of a security interest in its
assets as Collateral for the Secured Obligations, all as provided in the Loan
Documents, and (d) each of Borrower and the Guarantors acknowledges that such
guarantee and/or grant continues in full force and effect in respect of, and to
secure, the Secured Obligations.

SECTION 7. Governing Law. THIS WAIVER, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, FEDERAL LAW AND NOT THE LAW OF ANY STATE OR LOCALITY. TO THE
EXTENT THAT A COURT LOOKS TO THE LAWS OF ANY STATE TO DETERMINE OR DEFINE THE
FEDERAL LAW, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH COURT SHALL
LOOK ONLY TO THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE RULES OF
CONFLICTS OF LAWS.

SECTION 8. Counterparts. This Waiver may be executed in counterparts of the
parties hereof, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument. The parties
may deliver such counterparts by facsimile or electronic transmission in
Electronic Format. Each party hereto agrees to deliver a manually executed
original promptly following such facsimile or electronic transmission.

SECTION 9. Headings. Paragraph headings have been inserted in this Waiver as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Waiver and shall not be used in the
interpretation of any provision of this Waiver.

[Remainder of page intentionally blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Waiver as of the day
and year first above mentioned.

 

UNITED STATES DEPARTMENT OF ENERGY By:  

/s/ Frances Nwachuku

Name:   Frances Nwachuku Title:   Director, Portfolio Management Division

[Signature Page to Second Limited Waiver]



--------------------------------------------------------------------------------

TESLA MOTORS, INC. By:  

/s/ Deepak Ahuja

Name:   Deepak Ahuja Title:   Chief Financial Officer TESLA MOTORS NEW YORK LLC
By:   Tesla Motors, Inc., its sole member By:  

/s/ Deepak Ahuja

Name:   Deepak Ahuja Title:   Chief Financial Officer TESLA MOTORS LEASING, INC.
By:  

/s/ Deepak Ahuja

Name:   Deepak Ahuja Title:   Chief Financial Officer TESLA MOTORS MA, INC. By:
 

/s/ Deepak Ahuja

Name:   Deepak Ahuja Title:   President TESLA MOTORS PA, INC. By:  

/s/ Deepak Ahuja

Name:   Deepak Ahuja Title:   President NORTHERN NEVADA RESEARCH CO., LLC By:  

/s/ Deepak Ahuja

Name:   Deepak Ahuja Title:   Chief Financial Officer

[Signature Page to Second Limited Waiver]